Title: From Alexander Hamilton to Oliver Wolcott, Junior, 20 September 1795
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York] Sepr. 20. 1795
My Dear Sir
A slight indisposition prevented my meeting you at E Town which I should otherwise have done with great pleasure.
It is wished for a particular purpose to know who are the Writers of Valerius Hancock Bellisarius Atticus. If any thing about them is known in a manner that can be depended upon I will thank you for it in confidence.
The fever in this Town has become serious. The alarm however exceeds the quantum of disease & danger. It is not ascertained that the fever is contagious. It is clearly traced to local causes—but it is sufficiently mortal. Bleeding is found fatal. Most of our physicians purge more or less some with Calomel—I fear more than does good Bark Wine &c plentifully used and with good effect. They however all behave well and shrink not from their duty.
Adieu   Yrs.

A Hamilton



Shew the last paragraph of this letter to Doctor Stevens from whom though I have written to him I have not received a line since I came to NYork.

 